EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Bonnie Smith in on November 4, 2021.  The application has been amended as follows:
	IN THE CLAIMS:
In claim 1, lines 9-10, the recitation “wherein the common first groove is wider than a combined thickness of the first free ends” has been replaced with - - wherein the common first groove is wider than a combined thickness of the first free end so that it is configured to accommodate a decorative element - -.
In claim 13, lines 7-8, the recitation “wherein placing the first free ends includes placing the first free ends in the common first groove, which is wider than a combined thickness of the first free ends” has been replaced with - - wherein placing the first free ends includes placing the first free ends in the common first groove, which is wider than a combined thickness of the first free ends so that it is configured to accommodate a decorative element - -.
In claim 25 has been amended as follows:
- - A process for the production of the steering wheel of claim 1 including the steps of: 
mechanically sewing the first free ends of the at least two strips to form the jacket;
placing the first free ends into the common first groove, wherein the common first groove is sized to enable the first free ends to be spaced apart in the common first groove without contacting each other so that it is configured to accommodate a decorative element; 
encasing the steering wheel base body with the jacket so that the first free ends are held in position in the first groove, and thereafter the second free ends of the at least two strips are held in position along the outer circumference from the common first groove toward the second groove; 
securing the second free ends in the second groove. - -
Claim 27 has been cancelled.
REASONS FOR ALLOWANCE
Claims 1, 2, 4-14, and 16-26 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising a steering wheel for a motor vehicle, including: a steering wheel base body having an outer circumference; and a jacket that includes: at least two strips surrounding the steering wheel base body on the outer circumference, with a first free end of the at least two strips being held in position in a common first groove formed in the steering wheel base body, and with a second free end of the at least two strips held in position and secured in a second groove formed in the base body of the steering wheel, wherein the common first groove is wider than a combined thickness of the first free ends so that it is configured to accommodate a decorative element; and the first free ends being held in the first groove of the at least two strips are connected with a mechanically-sewn functional seam and the second free ends of the at least two strips are clamped in the second groove, as required by claim 1; and a process for the production of a steering wheel for a motor vehicle including the steps of: mechanically sewing first free ends of at least two strips to form a jacket; placing the first free ends into a common first groove formed in a steering wheel base body of the steering wheel, the steering wheel base body having an outer circumference, wherein placing the first free ends includes placing the first free ends in the common first groove, which is wider than a combined thickness of the first free ends so that it is configured to accommodate a decorative element; encasing the steering wheel base body with the jacket so that the first free ends are held in position in the first groove, and thereafter second free ends of the at least two strips are held in position along the outer circumference from the common first groove toward a second groove formed in the base body of the steering wheel; and securing the second free ends in the second groove, as required by claim 13. Haart et al. (DE 102007028201 A1), Guyader (EP 1069023 A1), and Arima et al. (EP 1939063 A1) do not individually or in combination disclose or render obvious the claim combination comprising, inter alia, the common first groove that is wider than a combined thickness of the first free ends so that it is configured to accommodate a decorative element, and the first free ends that are being 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DANIEL D YABUT/Primary Examiner, Art Unit 3656